¶42 (dissenting) — The majority concludes RCW 43.43.754, which requires convicted felons to provide a biological sample for DNA (deoxyribonucleic acid) testing, does not disturb a private affair protected by article I, section 7 of the Washington Constitution. I disagree. Collection of a biological sample is a search. And every search conducted by a state agent implicates a private affair protected by article I, section 7.
Sanders, J.

A Person’s Body Is Among Their “Private Affairs”

¶ 43 “No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Wash. Const, art. I, § 7.
¶44 Under RCW 43.43.754, persons convicted of certain felonies must provide a biological sample for DNA testing.13 The majority concludes collecting biological samples from convicted felons cannot violate article I, section 7 because it is not “a disturbance of their private affairs.” Majority at 74. The majority is incorrect.
¶45 The majority’s error is simple, but fundamental. It contends collecting these biological samples disturbed no “private affairs” because these prisoners lack “a valid privacy interest in their identities under article I, section 7.” Majority at 74. Perhaps. But they do not claim a privacy *89interest in their identities. They claim a privacy interest in their bodies. And that is not yet forfeited.
¶46 The “private affairs” protected by article I, section 7 include every privacy interest protected by the Fourth Amendment. “It is by now axiomatic that article I, section 7 provides greater protection to an individual’s right of privacy than that guaranteed by the Fourth Amendment” and “necessarily encompasses those legitimate expectations of privacy protected by the Fourth Amendment.” State v. Parker, 139 Wn.2d 486, 493-94, 987 P.2d 73 (1999). A Fourth Amendment search occurs whenever a government agent invades a person’s “reasonable expectation of privacy.” California v. Greenwood, 486 U.S. 35, 41, 108 S. Ct. 1625, 100 L. Ed. 2d 30 (1988). But article I, section 7 is “not confined to the subjective privacy expectations of modern citizens who . . . are learning to expect diminished privacy in many aspects of their lives.” State v. Myrick, 102 Wn.2d 506, 511, 688 P.2d 151 (1984). An article I, section 7 search occurs whenever a state agent invades “those privacy interests which citizens of this state have held, and should be entitled to hold, safe from governmental trespass absent a warrant,” irrespective of a person’s subjective expectations. Id. In other words, while the Fourth Amendment protects subjective expectations of privacy, article I, section 7 protects objective privacy interests.
¶47 First among those privacy interests is a person’s body. See Schmerber v. California, 384 U.S. 757, 770, 86 S. Ct. 1826, 16 L. Ed. 2d 908 (1966). “ ‘A man’s home is his castle.’ ” State v. Young, 76 Wn.2d 212, 214, 455 P.2d 595 (1969). But his body is his temple. “If any thing is sacred, the human body is sacred.” Walt Whitman, I Sing the Body Electric, in Leaves op Grass (1900). Prisoners lose their privacy interest in “private affairs” lawfully exposed to state agents. State v. Cheatam, 150 Wn.2d 626, 642, 81 P.3d 830 (2003) (holding prisoner lacks privacy interest in personal items lawfully searched and stored by prison). Accordingly, they may indeed have “a diminished privacy interest in their identity.” Majority at 72. But their privacy interest *90in their body is neither lost nor diminished. Because article I, section 7 “is implicated” whenever a state agent “conducts a search,” State v. Young, 123 Wn.2d 173, 181, 867 P.2d 593 (1994), every “search” by definition disturbs a person’s “private affairs.” Collecting a biological sample is “indisputably” a Fourth Amendment search. Ferguson v. City of Charleston, 532 U.S. 67, 76, 121 S. Ct. 1281, 149 L. Ed. 2d 205 (2001); see also Skinner v. Ry. Labor Executives’ Ass’n, 489 U.S. 602, 616-18, 109 S. Ct. 1402, 103 L. Ed. 2d 639 (1989) (holding collection and analysis of biological samples both Fourth Amendment searches). And it is an article I, section 7 search as well. See State v. Curran, 116 Wn.2d 174, 184, 804 P.2d 558 (1991) (holding blood test an article I, section 7 “search and seizure”). Accordingly, collecting a biological sample necessarily disturbs a “private affair” protected by article I, section 7.
¶48 A person’s body is cardinal among the “private affairs” protected by article I, section 7. And the right to preserve the integrity of one’s body is fundamental. Prisoners may object to the invasion of their person, or they may object to nothing.
¶49 The majority contends the State may collect biological samples from prisoners because their privacy interests are diminished. But as Judge Reinhardt recently observed, under this rationale “any person who experiences a reduction in his expectation of privacy would be susceptible to having his blood sample extracted” and included in a DNA registry. United States v. Kincade, 379 F.3d 813, 844 (9th Cir. 2004) (Reinhardt, J., dissenting). While DNA databanks certainly facilitate effective law enforcement, effectiveness is no guarantee of constitutionality. Individual rights always pale in comparison to societal needs. But it is the ultima ratio of tyranny to claim “you can’t make an omelet without breaking eggs.” Walter Duranty, Russians Hungry, But Not Starving, N.Y. Times, Mar. 31, 1933, at *9113.14 We trust in our constitutions not in spite of their impracticalities, but because of them. Those impracticalities are our protections. We surrender them at our peril.
¶50 I dissent.

Every adult or juvenile individual convicted of a felony, stalking under RCW 9A.46.110, harassment under RCW 9A.46.020, communicating with a minor for immoral purposes under RCW 9.68A.090, or adjudicated guilty of an equivalent juvenile offense must have a biological sample collected for purposes of DNA identification analysis.
RCW 43.43.754(1).


 Often attributed to Lenin or Stalin, this expression originated in an 18th century French proverb credited to either Robespierre or Napoleon: “On ne saurait faire une omelette sans casser des oeufs.” Its Russian equivalent, “Lyes rubyat, shchepki letyat,” roughly translates as, “When you chop wood, chips fly.”